DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 21-24, 27-34 & 36-48 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered. The Information Disclosure Statements (IDS) filed on 07/30/2020, 02/02/2021 & 05/04/2021 have been considered by the Examiner.

Claim Objections
Claims 21-24, 27-34 & 36-48 are objected to because of the following informalities: 
A) In Claim 21, line 3 & Claim 31, line 4, “computing equipment” should read “computers”
B) In Claim 21, line 10 & Claim 31, line 9 “computers” should read “the computers” due to Item above
C) In Claim 21, line 15 & Claim 31, line 13, “corresponding” should read “respective”
D) In Claim 21, line 16 & Claim 31, line 14, “computer” should read “computer of the computers”
E) In Claim 21, line 17 & Claim 31, line 15, “a at” should read “at”
F) In Claim 21, line 18 & Claim 31, line 16, “locational” should read “respective locational”
G) In Claim 21, line 21 & Claim 31, line 19, “locational” should read “respective locational”
H) In Claim 21, lines 27 & 30, and Claim 31, line 27, “flow” should read “the flow”
I) In Claim 23, line 3, “flow” should read “the flow”
J) In Claim 23, line 5, “the-flow” should read “the flow”
K) In Claim 24, line 8, “configured” should read “is configured”

M) In Claim 29, lines 6, 8 & 15, “flow” should read “the flow”
N) In Claim 30, lines 4, 8, 12 & 17, “flow” should read “the flow”
O) In Claim 34, line 9, “the-first” should read “the first”
P) In Claim 39, line 7, 9 & 16, “flow” should read “the flow”
Q) In Claim 40, lines 4, 8, 12 & 17, “flow” should read “the flow”
R) In Claim 41, line 32, “the the” should read “the”
S) In Claim 46, “an” should read “a”
T) In Claims 47 & 48, “the dual-purpose DC power” should read “the dual-purpose DC power and control bus”
U) Claims 22, 27-28, 32-33, 36-38 & 42-45 are also objected to due to their dependency on Claims 21 or 31.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the Applicant’s specifications, means for driving a flow has been recited to be fan, multiple fans, a pump, a blower or a duct system (Paragraph 0025). Therefore, “means for driving a flow” has been interpreted to be a fan, blower, pump, duct system, multiple fans or its equivalence.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one fluid driving device configured to generate a first flow in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
When turning to the Applicant’s specifications, at least one fluid driving device has been recited to be fan, multiple fans, a pump, a blower or a duct system (Paragraph 0025). Therefore, at least one fluid driving device has been interpreted to be a fan, blower, pump, duct system, multiple fans or its equivalence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 27-34 & 36-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “a tag” in Claim 21, line 18 & Claim 31, line 16 renders the claims indefinite because it is not clear if it is in addition to the tags of earlier in the respective claims or is part of those tags. For the purposes of examination, “a tag” has been construed to be a respective tag of the tags.

B) The term “the receptacles” in Claim 21, line 19 & Claim 31, line 17, renders the claims indefinite because it is not clear if it is part of the receptacles or the some of the receptacles. For the purposes of examination, “the receptacles” has been construed to be the at least some receptacles.



D) The term “the control signal” in Claim 27, line 2 & Claim 37, line 2 renders the claims indefinite because the term lacks antecedent basis in the claims. For the purposes of examination, “the control signal” has been construed to be a control signal.

E) The term “a second fluid-flow restrictor” in Claim 29, line 4, Claim 30, lines 1-2, Claim 39, line 4 & Claim 40, lines 1-2 renders the claim indefinite because it is not clear if it is part of the at least one fluid-flow restrictor or not. For the purposes of examination, “a second fluid-flow restrictor” has been construed to be a first fluid-flow restrictor of the at least one fluid-flow restrictor.

F) The term “a setting” in Claim 29, line 13 & Claim 39, line 14, and “a substantially open setting” in Claim 30, lines 6-7 & Claim 40, lines 6-7, and “a substantially closed setting” in Claim 30, lines 15-16 & Claim 40, lines 15-16 renders the respective claims indefinite because settings are already defined for the fluid-flow restrictors so it is not clear how these new settings are different. For the purposes of examination, “a setting” & “a substantially closed position” has been construed to be “the closed position” and “a substantially open position” has been construed to be “the open position”

G) The term “the interior flow” in Claim 41, line 3 renders the claim indefinite because the term lacks antecedent basis in the claims. For the purposes of examination, “the interior flow” should read “the flow”

H) Claims 22-24, 28, 32-34, 36, 38 & 42-48 are also rejected due to their dependency on Claims 21 or 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 29-34, 36, 39-40 & 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,508,663 B2 to Coglitore in view of US Patent Publication Number 2015/0236512 A1 to Whitney and further in view of US Patent number 2013/0027530 A1 to Li and even further in view of US Patent Publication Number 2010/0302754 A1 to Nordin.

A) As per Claims 21 & 31, Coglitore teaches a cooling system to cool computing devices (Coglitore: Figure 1), the cooling system comprising: 
a plurality of racks (Coglitore: Figure 1, Item 106a & 106b) configured to receive computing equipment, the plurality of racks comprising: respective front vertical faces facing outward in at least two different directions, and corresponding rear vertical faces of the racks at least partially surrounding an interior chamber having a vertical axis and height (Coglitore: Figure 1, Item 120); 

at least one fluid-flow restrictor (Coglitore: Figure 1, Items 110a & 110b with dampers best shown in Figures 4A-4C; Examiner notes that this is one single embodiment where the dampers are added to Figures 1-2 as shown by Claim 1) configured to modulate flow of the cooling fluid through the interior chamber, the fluid-flow restrictor having a first setting configured to substantially prevent flow of the cooling fluid therethrough independent of operation of the means for driving the first flow (Coglitore: Figure 4C, Item 400 covers the opening completely which regardless of fan, will restrict airflow through the system) and a second setting to configured to permit flow of the cooling fluid therethrough at least partially dependent on operation of the means for driving the first flow (Coglitore: Figure 4A or 4B, Item 400 allows for some air through opening 412 which means that the airflow is not at least partially dependent on the fan to pull the airflow through the racks and the respective openings); and 
one or more racks in the plurality of racks comprising: 
receptacles configured to receive computing devices inserted from a corresponding one of the font vertical faces towards a corresponding one of the rear vertical faces (Coglitore: Figure 1, Items 102).
Coglitore does not teach that the computing devices to mate with a bus bar of a dual-purpose DC power and control bus, 
tags configured with locational information comprising at least a vertical position of respective ones of the receptacles within the rack and disposed within the corresponding receptacles, at least some of the receptacles receiving a respective computing device, and 
wherein a computing device comprises a tag reader configured to wirelessly obtain locational information from a tag of a receptacle having received the computing device and transmit, over the dual-purpose DC power and control bus of the rack, data indicative of the locational information to report a vertical position of the computing device within the rack.
However, Whitney teaches tags configured with locational information comprising at least a vertical position of respective ones of the receptacles within the rack and disposed within the 
wherein a rack comprises a tag reader configured to wirelessly obtain locational information from a tag of a receptacle having received the computing device and transmit, over the dual-purpose DC power and control bus of the rack, data indicative of the locational information to report a vertical position of the computing device within the rack (Whitney: Paragraph 0021, lines 10-11; Paragraph 0051).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Coglitore by adding tags and tag readers, as taught by Whitney, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Coglitore with these aforementioned teachings of Whitney with the motivation of being able to see where all the devices are in the racks.
Coglitore in view of Whitney does not teach that the tags are on the rack and the tag readers are on the computing devices.
However, Li teaches tags are on the rack and the tag readers are on the computing devices (Li: Paragraph 0004, lines 14-17).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Coglitore in view of Whitney by placing the tags on the rack and the readers on the devices, as taught by Li, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Coglitore in view of Whitney with these aforementioned teachings of Li with the motivation of having the location information of that rack location stored on the rack where it is not moved with the device.
Coglitore in view of Whitney and Li does not explicitly teach that the computing devices to mate with a bus bar of a dual-purpose DC power and control bus.
However, Nordin teaches computing devices to mate with a bus bar of a dual-purpose DC power and control bus (Nordin: Figure 3).


B) As per Claims 22 & 32, Coglitore in view of Whitney, Li and Nordin teaches that the at least one fluid-flow restrictor is disposed along the rear vertical face of the first one of the racks defining a portion of the interior chamber and is configured to modulate the flow of the cooling fluid through the interior chamber by restricting or permitting the flow of the cooling fluid (Coglitore: Figure 1, Item 110a & 110b with dampers from Figures 4A-4C).

C) As per Claim 23 & 33, Coglitore in view of Whitney, Li and Nordin teaches that the at least one fluid-flow restrictor is configured to modulate the flow of the cooling fluid through the interior chamber by restricting or permitting flow of the cooling fluid into the interior chamber, the flow of cooling fluid being directed from the front vertical face of at least the first one of the racks into the interior chamber (Coglitore: Figure 1, Item 110a & 110b with dampers from Figures 4A-4C).

D) As per Claims 24 & 34, Coglitore in view of Whitney, Li and Nordin teaches at least two fluid-flow restrictors, wherein: 
a first fluid-flow restrictor is disposed along the rear vertical face of the first one of the racks defining a portion of the interior chamber and is configured to modulate the flow of the cooling fluid through the interior chamber by restricting or permitting the flow of the cooling fluid into the interior chamber (Coglitore: Figure 1, Item 110a & 110b with dampers from Figures 4A-4C covering holes in 102-11 in Figure 2); and 


E) As per Claim 36, Coglitore in view of Whitney, Li and Nordin teaches a plurality of fluid-flow restrictors, at least one fluid-flow restrictor corresponding to each rack in the plurality of racks (Coglitore: Figure 1, Items 110a & 110b with dampers from Figures 4A-4C).  Page 6 of 10Serial no. 15/797,421 Preliminary Amendment

F) As per Claims 29-30 & 39-40, Coglitore in view of Whitney, Li and Nordin teaches an exhaust vent located on a top side of the interior chamber (Coglitore: Figure 1, Item 122), the flow of the cooling fluid directed to exit the interior chamber through the exhaust vent, wherein: 
the at least one fluid-flow restrictor configured to modulate the flow of the cooling fluid through the interior chamber is a spatially modulated fluid-flow restrictor (Coglitore: Figure 4A-4C, Items 400 move to selectively restrict airflow), comprising: 
a first restriction on flow of the cooling fluid therethrough into a first portion of the interior chamber when the spatially modulated fluid-flow restrictor is in the second setting (Coglitore: Figure 4B, Item 400 placed in holes in Figure 1, Item 110a at bottom of 110a); and 
a second restriction on flow of the cooling fluid therethrough into a second portion of the interior chamber when the spatially modulated fluid-flow restrictor is in the second setting (Coglitore: Figure 4B, Item 400 placed in holes in Figure 1, Item 110b at top of 110b), the first restriction being less than the second restriction and the first portion being upstream of the second portion along the flow of the cooling fluid through the interior chamber (Coglitore: Figure 1, first portion is at bottom of 120 which is upstream of the top of 120); and
 wherein, when the spatially modulated fluid-flow restrictor is in the first setting, the first restriction and the second restriction substantially restrict flow of the cooling fluid therethrough into the interior chamber (Coglitore: Figure 2, all openings are covered by dampers 400 in first setting).

H) As per Claim 42, Coglitore in view of Whitney, Li and Nordin teaches that the tag reader receives power from the DC power and control bus when the computing device is inserted into the receptacle to close a connection between the DC power and control bus and the computing device (Nordin: Figure 3), and the tag reader is aligned with the tag when the computing device is inserted into the receptacle (Whitney: Paragraph 0021, lines 10-11; Paragraph 0051).

I) As per Claim 43, Coglitore in view of Whitney, Li and Nordin teaches that the tag reader is configured to receive power from the DC power and control bus when the computing device is inserted into the receptacle to close a connection between the DC power and control bus and the computing device (Nordin: Figure 3), the tag reader is aligned with the tag when the computing device is inserted into the receptacle, and the tag reader is configured to transmit the data indicative of the locational information obtained from the tag with which the tag reader is aligned to a control unit of the rack (Whitney: Paragraph 0021, lines 10-11; Paragraph 0051).


Claims 27-28 & 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coglitore in view of Whitney, Li and Nordin as applied to claims 21 & 31 above, and further in view of US Patent Publication Number 2010/0317278 A1 to Novick.

A) As per Claims 27 & 37, Coglitore in view of Whitney, Li and Nordin teaches all the limitations except a sensor configured to receive input and generate the control signal in response to the input.
However, Novick teaches a sensor configured to receive input and generate the control signal in response to the input (Novick: Figure 1, Item 132 with 134; Paragraph 0037).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Coglitore in view of Whitney, Li and Nordin by adding a sensor to control the dampers, as taught by Novick, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of 

B) As per Claims 28 & 38, Coglitore in view of Whitney, Li, Nordin and Novick teaches that the sensor is a thermostat and the input is a temperature (Novick: Figure 1, Item 132 with 134; Paragraph 0037).


Allowable Subject Matter
Claims 41 & 44-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24, 27-34 & 36-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762